Citation Nr: 0012669	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  99-00 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for back disability.

3.  Entitlement to a compensable evaluation for residuals of 
a stress fracture of the 3rd metatarsal of the left foot.

4.  Entitlement to a compensable evaluation for residuals of 
a stress fracture of the left tibia. 

5.  Entitlement to a compensable evaluation for residuals of 
a stress fracture of the right tibia.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1969 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in May 1998, a statement of the case was issued in November 
1998, and a substantive appeal was received in January 1999.  

In an April 1999 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen claims 
of entitlement to service connection for hearing loss, otitis 
and tinnitus.  It does not appear that a notice of 
disagreement has been received to initiate an appeal from 
that determination.


FINDINGS OF FACT

1.  There is no medical diagnosis of a current disability of 
either knee. 

2.  There is no medical diagnosis of a current back 
disability.

3.  The veteran's service-connected residuals of a stress 
fracture of the 3rd metatarsal of the left foot are 
manifested by metatarsalgia, or pain located under the 
metatarsal head.

4.  The veteran's service-connected residuals of stress 
fractures of both the left and right tibia are not manifested 
by any symptomatology. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral knee disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for back disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The schedular criteria for entitlement to an evaluation 
of 10 percent for residuals of a stress fracture of the 3rd 
metatarsal of the left foot have been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 4.71a Diagnostic 
Code 5279 (1999).

4.  The schedular criteria for entitlement to a compensable 
evaluation for residuals of a stress fracture of the left 
tibia have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5262 
(1999).

5.  The schedular criteria for entitlement to a compensable 
evaluation for residuals of a stress fracture of the right 
tibia have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5262 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The first two issues before the Board involve claims of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Regulations further provide that service connection shall be 
granted for any disability which is proximately due to, the 
result of, or for the degree of aggravation caused by a 
service connected disease or injury.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

A.  Bilateral Knees

Service medical records noted that in May 1970, the veteran 
complained of a one month history of right knee pain.  He had 
full range of motion of the knee, with pain on pressure.  The 
remainder of the service medical records noted no complaints 
of, or treatment for, any pathology of either knee and the 
separation examination report indicated no abnormality of the 
lower extremities.

The reports from VA examinations conducted in November 1997 
and December 1998 did not indicate that the veteran made any 
specific complaints concerning his knees.  The examiners 
characterized the veteran's complaints as lower extremity 
pain, and the reports primarily discussed the veteran's 
service-connected foot and ankle disabilities.  Clinical 
findings related to the knees revealed no abnormality, and 
neither examiner offered a diagnosis of any specific knee 
disorder.

The Board finds that the veteran's claim is not well grounded 
as the veteran does not have a medical diagnosis of current 
disability of either knee.  A plausible claim for service 
connection for a bilateral knee disorder has therefore not 
been presented.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Consequently, such claim is not well grounded and 
must, therefore, be denied.  See 38 U.S.C.A. § 5107(a).

B.  Back Disability

Service medical records reported no complaints of, or 
treatment for, any back disorder, and the veteran's 
separation examination report noted no abnormality of the 
spine.  The reports from VA examinations conducted in 
November 1997 and December 1998 indicated that the veteran 
complained of occasional low back pain due to limping because 
of his service-connected disorders of the feet.  The 
examiners did not report any back pathology and did not 
diagnose any back disorder.  

In view of the fact that the veteran has not been diagnosed 
with a back disorder, the Board finds that the veteran's 
claim is not well grounded.  A plausible claim for service 
connection for a back disorder has therefore not been 
presented.  See Grottveit, 5 Vet. App. 91.  As with the knee 
disability claim, the back disability claim is not well 
grounded and must, therefore, be denied.  See 38 U.S.C.A. 
§ 5107(a).

The Board notes that in his January 1999 substantive appeal, 
the veteran raised various issues that he characterized as 
"entitlement to a thorough and contemporaneous examination, 
entitlement to adequate reasons and bases, [and] entitlement 
to an advisory/independent medical opinion."  In addition, 
he alleged that the VA examinations were inadequate for 
rating purposes.  He did not specify whether he was asserting 
that these issues were related to his service connection 
claims or his increased evaluation claims.  The Board notes, 
however, that, as regards entitlement to adequate reasons and 
bases, such an issue is an ancillary issue to the veteran's 
underlying claims of entitlement to service connection for a 
back disorder and bilateral knee disorders; it is not a 
separately appealable issue.  The adequacy of the reasons and 
bases of the decision denying a benefit may be contested only 
as part of an appeal on the merits of the decision rendered 
on the primary issue.  

As regards the issues variously addressing the adequacy of 
the VA examination and requesting additional examinations 
and/or an advisory/independent medical opinion, the Board 
notes that these issues amount to an assertion that the duty 
to assist has not been met.  As the veteran has not presented 
well-grounded claims for service connection, the duty to 
assist the veteran, to include either scheduling a VA 
examination or obtaining an advisory/independent medical 
opinion, does not arise.  See Slater v. Brown, 9 Vet. 
App. 240 (1996); Franzen v. Brown, 9 Vet. App. 235 (1996).  
The United States Court of Appeals for the Federal Circuit 
held that only a person who has submitted a well-grounded 
claim can be determined to be a claimant for the purpose of 
invoking the duty to assist provisions of 38 U.S.C.A. 
§ 5107(a).  See Epps, 126 F.3d 1464 cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998).  

With regard to the two service connection claims, the Board 
hereby advised the veteran and his representative that in 
order to well-ground these claims, there must be a medical 
diagnosis of current disability and medical evidence of a 
nexus to service or a nexus to a service-connected 
disability.  

II.  Increased Evaluations 

The veteran claims that he has suffered an increase in the 
severity of this service-connected disabilities.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well-grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  The claims file includes VA 
examinations conducted in November 1997 and December 1998, 
and the Board finds that the record as it stands is adequate 
to allow for equitable review of the veteran's increased 
rating claims and that no further action is necessary to meet 
the duty to assist the veteran. 

Service connection for residuals of stress fractures of the 
third metatarsal, left foot, and of the tibia of both the 
left and right leg, was granted by the RO in July 1972.  
Noncompensable evaluations were assigned for each disability, 
effective October 1971.  These evaluations have remained in 
effect to date.  

The veteran received a VA examination in November 1997.  He 
complained of bilateral lower extremity and foot pain and 
said that his legs would "occasionally swell up and give 
some discomfort."  He said that he has had multiple shoe 
modifications without success, and that non-steroidal anti-
inflammatories have not helped.  He reported that his only 
relief came from immersing his lower extremities in a 
whirlpool.  Examination of the veteran's lower extremities 
revealed no swelling, and the examiner stated that he had 
full range of motion of the ankles with 10 degrees of 
dorsiflexion and 45 degrees of plantar flexion, and that the 
ankles were stable on anterior and posterior drawer.  He was 
described as "neurovascularly intact," and could heel and 
toe rise without difficulty.  Deep tendon reflexes of the 
ankles and knees were 2/4 bilaterally.  The veteran did 
exhibit some pain with compression of his metatarsals on his 
left foot.  

The examiner commented that X-rays of both tibia and both 
feet showed "no evidence of any fracture or any acute 
processes or any residual deformity from previous 
fractures."  The examiner's assessment was that the veteran 
did not currently have any stress fractures, stating that the 
veteran "reports that most of his pain is with ambulation 
and resolves with rest."  The examiner felt that the veteran 
"probably has some aspect of a chronic tendonitis," which 
he stated "more likely than not, . . . [were] not service 
connected as stress fractures" diagnosed in service would 
not lead to any symptoms so many years later.  

The veteran received a second VA examination in December 
1998.  He complained of a five to eight year history of 
bilateral leg and foot pain, worse in the left foot.  He 
indicated that the pain was located under the metatarsal 
heads, that it would begin after being up on his feet for 
more than six hours, and that it would be alleviated by a 
twenty to thirty minute rest.  He further reported that his 
left foot would feel "tight" in the morning until he 
"work[ed] it out with some range of motion and some 
walking," and that he felt numbness in all of his toes.  He 
said that he had tried various orthotics without success.  

Examination revealed mild tenderness to palpation over the 
left tibia, while the right tibia was nontender.  He had full 
range of motion of both knees and both ankles, with plantar 
flexion of the ankles to 45 degrees bilaterally, and 
dorsiflexion to 10 degrees bilaterally.  Subtalar motion was 
described as "good."  He had mild pain to palpation of the 
metatarsal heads on the left, "especially over the second 
and third metatarsal heads."  There was no sinus tarsi 
tenderness, no ankle instability, negative anterior drawer, 
and negative talar tilt on the left.  He reported numbness 
but was able to feel all his toes.  He had good posterior 
tibial and dorsalis pedis pulses and good capillary refill.  
X-rays of the bilateral tibia were normal, and X-rays of the 
left foot showed a healed left third metatarsal fracture.  
The examiner's impression was old left third metatarsal 
fracture, with subsequent metatarsalgia, and bilateral leg 
pain of unknown etiology.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Where the 
schedule does not provide a noncompensable evaluation, such 
an evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When a condition that is not listed in the VA Schedule for 
Rating Disabilities is encountered, VA may rate under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  

A.  Stress Fracture of the Third Metatarsal of the Left Foot

The veteran's disability has been evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5283.  Under this code, a 10 
percent evaluation is warranted for moderate malunion or 
nonunion of the tarsal or metatarsal bones, and a 20 percent 
evaluation is warranted for moderately severe malunion or 
nonunion of the tarsal or metatarsal bones.  The Board notes, 
however, that under DC 5279 a 10 percent evaluation is the 
maximum contemplated evaluation and is warranted for 
metatarsalgia, anterior (Morton's disease), unilateral or 
bilateral.  In view of the fact that there is no medical 
evidence of malunion or nonunion of the tarsal or metatarsal 
bones, while the veteran has been diagnosed with 
metatarsalgia, the Board finds that the veteran's disability 
is more closely analogous to the criteria under DC 5279 than 
those under DC 5283.  

As noted, the veteran has been diagnosed with metatarsalgia, 
and has complained of pain in the metatarsal heads.  The 
Board finds that the evidence therefore supports a 10 percent 
evaluation for residuals of a stress fracture to the 3rd 
metatarsal of the left foot.  As the 10 percent evaluation is 
the maximum contemplated evaluation under DC 5279, an 
evaluation in excess of 10 percent is not warranted.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  In the 
present case, however, it is worth noting that DC 5279 is not 
predicated on limitation of motion.  Furthermore, the Board 
notes that pain is already contemplated by the 10 percent 
evaluation for metatarsalgia.

B.  Stress Fractures of the Left and Right Tibia

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5262, a 10 
percent evaluation is warranted for impairment of the tibia 
and fibula, with slight knee or ankle disability, and a 20 
percent evaluation is warranted for moderate ankle or knee 
disability.  The Board finds that the preponderance of the 
evidence is against a compensable evaluation for residuals of 
stress fractures of either the left or the right tibia.  The 
medical evidence revealed that the veteran had full range of 
motion of both ankles and both knees, good subtalar motion, 
no ankle instability, negative anterior drawer, good 
posterior tibial and dorsalis pedis pulses, good capillary 
refill, and normal X-rays of the bilateral tibia.  Indeed, 
while the veteran complained of bilateral lower extremity 
pain, the only symptom that could be detected was mild pain 
to palpation in the left tibia, with no objective evidence of 
pain in the right tibia.  The Board notes, however, that the 
VA examiner concluded that the veteran's lower extremity pain 
was either due to metatarsalgia (for which a 10 percent 
evaluation has been granted as discussed above), or to 
chronic tendonitis which, he stated "more likely than not, . 
. . [was] not service connected."  Since there is no 
competent evidence that the veteran's pain is a residual of 
his stress fractures of the bilateral tibia, the 
preponderance of the evidence is against compensable 
evaluations for residuals of stress fractures of either the 
left or right tibia.  

As regards the issues variously addressing the adequacy of 
the VA examination and requesting additional examinations 
and/or an advisory/independent medical opinion, the Board 
notes that 38 C.F.R. § 3.328 provides that, when warranted by 
the medical complexity or controversy involved in a pending 
claim, an advisory medical opinion may be obtained from one 
or more medical experts who are not employees of VA.  
Approval shall be granted only upon a determination by the 
Compensation and Pension Service that the issue under 
consideration poses a medical problem of such obscurity or 
complexity, or has generated such controversy in the medical 
community at large, as to justify solicitation of an 
independent medical opinion.  The Board finds that none of 
the medical issues presented in the veteran's current claims 
involves medical evidence indicating that the issue is either 
complex or controversial, i.e., that the issue under 
consideration poses a medical problem of such obscurity or 
complexity, or has generated such controversy in the medical 
community at large, as to justify solicitation of an 
independent medical opinion.  

The Board notes that the veteran has not identified any 
specific inadequacies of the examination, other than to state 
that the examiner did not offer an opinion on the etiology of 
the veteran's disorders and did not state whether the 
disorders were service-connected.  Since service connection 
has already been granted for residuals of a stress fracture 
of the left tibia and right tibia and of the 3rd metatarsal 
of the left foot, the Board fails to see the need for an 
opinion on the etiology of these disorders.  In addition, the 
Board notes that no medical evidence has been submitted in 
support of any contention that the VA examinations were 
inadequate.  As noted in Cohen v. Brown, 10 Vet. App. 128 
(1997), health professionals are experts and are presumed to 
know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.  
Cohen, at 140.  Significantly, no medical evidence has been 
introduced which disagrees with the examination findings.  

Furthermore, a review of both examination reports reveals 
that the examiners addressed the veteran's current 
complaints, discussed the veteran's medical history, and 
examined the veteran's lower extremities using the criteria 
relevant to the rating schedule.  The Board, therefore, finds 
no inadequacy in either examination.  For the above reasons, 
the veteran's requests for additional examinations and/or an 
advisory/independent medical opinion are denied.

In reviewing the increased rating issues, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b).  However, 
there is not a state of equipoise of the positive evidence 
with the negative evidence to otherwise warrant a finding 
that a rating in excess of 10 percent is warranted for the 
left foot disability or that compensable ratings are 
warranted for the left and right tibia disabilities.  


ORDER

The veteran's claim of entitlement to service connection for 
bilateral knee disability is not well-grounded.  The 
veteran's claim of entitlement to service connection for a 
back disability is not well-grounded.  Entitlement to 
compensable evaluations for service-connected residuals of 
stress fractures of the left tibia and the right tibia is not 
warranted.  To this extent, the appeal is denied. 

Entitlement to a 10 percent evaluation for residuals of a 
stress fracture of the 3rd metatarsal of the left foot is 
warranted.  To this extent, the appeal is granted.  



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 

